Exhibit 10.16

MULTI-COLOR CORPORATION

RESTRICTED SHARE AGREEMENT (TIME-BASED)

THIS RESTRICTED SHARE AGREEMENT (“Agreement”), dated as of the      day of
            , 2015, by and between MULTI-COLOR CORPORATION, an Ohio corporation
(“Company”), and                      (“Grantee”), is made pursuant to the
provisions of the Company’s 2012 Stock Incentive Plan (“Plan”). All terms used
in this Agreement that are defined in the Plan shall have the same meanings
given them in the Plan.

RECITALS:

A. The Company has adopted the Plan to enhance the ability of the Company to
attract and retain highly qualified employees.

B. Grantee is an executive officer and key employee of the Company.

C. The Company and Grantee desire to enter into this Agreement to set forth
their understanding with respect to the issuance of shares of the Company’s
Common Stock to Grantee pursuant to the Plan.

AGREEMENT:

NOW, THEREFORE, the parties hereto agree as follows:

1. AWARD OF SHARES. Subject to the terms and conditions of the Plan and subject
further to the terms and conditions set forth in this Agreement, the Company on
this date awards to Grantee                  shares of Common Stock of the
Company (“Restricted Shares”).

2. TERMS AND CONDITIONS. The award of Restricted Shares hereunder is subject to
the following terms and conditions:

2.1 Non-Transferability. Except as may be otherwise provided in the Plan,
Restricted Shares (or any right or interest in Restricted Shares) may not be
sold, assigned, transferred or otherwise disposed of, or mortgaged, pledged or
otherwise encumbered until the end of the Restriction Period (as defined in
Section 2.2 below) applicable to Restricted Shares. Except as may be otherwise
provided in the Plan, any sale, assignment, transfer, disposal, mortgage, pledge
or other encumbrance, of any Restricted Shares, or any right or interest
therein, in violation of this Section 2.1 shall be null and void.

2.2 Period of Restriction. Subject to earlier lapse of restrictions or
forfeiture as hereinafter provided, the period of restriction (“Restriction
Period”) applicable to Restricted Shares shall lapse on the first anniversary of
the date of this Agreement with respect to one-third of the Restricted Shares
awarded to Grantee pursuant to this Agreement, on the second anniversary of the
date of this Agreement with respect to an additional one-third of the Restricted
Shares, and on the third anniversary of the date of this Agreement with respect
to the remaining one-third of the Restricted Shares; provided, however, that
Grantee continues to serve as an executive officer of the Company on each such
date.



--------------------------------------------------------------------------------

2.3 Earlier Lapse of Restriction Period. Notwithstanding the provisions of
Section 2.2, the Restriction Period shall lapse with respect to all Restricted
Shares immediately upon a Change in Control or upon the determination of the
Committee in its sole and absolute discretion. If while in the employ of the
Company the Grantee dies or has a Disability or satisfies the conditions of
Normal Retirement (defined below), as the case may be, the Restricted Shares
shall vest in full on the date of such death or Disability or satisfaction of
conditions of Normal Retirement, as the case may be. As used herein, “Normal
Retirement” means retirement with the Company at or after age 62 after ten years
of service with the Company.

2.4 Forfeiture. If Grantee’s employment terminates for Cause or for any other
reason not identified in this Section 2, Grantee shall forfeit unvested
Restricted Shares granted hereunder. All Restricted Shares forfeited by Grantee
shall be canceled (without any payment to Grantee) and Grantee shall have no
further rights with respect thereto.

2.5 Certificates. Restricted Shares shall be registered on the Company’s stock
transfer books in the name of Grantee in book entry, electronic form, or in
certificated form. If issued in certificated form, physical possession of the
stock certificate (together with a stock power endorsed in blank by Grantee)
shall be retained by the Company until such time as the Restriction Period
lapses. Upon any forfeiture of Restricted Shares, the Company shall have the
right to cancel the Restricted Shares in accordance with this Agreement without
any further action by Grantee. Restricted Shares issued in book entry or
electronic form shall be subject to the following legend, and any certificates
representing Restricted Shares shall bear the following legend:

“The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer as set forth in the Multi-Color Corporation 2012 Stock
Incentive Plan, and in the related Restricted Share Agreement. A copy of the
Plan and such Restricted Share Agreement may be obtained from the Secretary of
Multi-Color Corporation.”

2.6 Voting Rights; Dividends and Distributions. During the Restriction Period,
Grantee may exercise full voting rights with respect to the Restricted Shares.
The payment of dividends and distributions with respect to the Restricted Shares
shall be deferred until the lapsing of the Restriction Period applicable to the
Restricted Shares. Interest on deferred cash dividends shall be credited to the
account of Grantee at the prime rate as listed in the Wall Street Journal on the
date on which the Restricted Shares was granted (or if not published on such
date, the preceding business day), with such interest date to be adjusted on
each subsequent October 1 to the prime rate listed in the Wall Street Journal on
such date (or if not published on such date, the preceding business day).
Payment of deferred cash dividends, together with the accrued interest thereon,
shall be made to Grantee within 60 days of the lapsing of the Restriction Period
applicable to the Restricted Shares with respect to which the deferred dividends
were paid. Any dividends deferred (together with any interest accrued thereon)
with respect to Restricted Shares shall be forfeited to the Company upon the
forfeiture of such Restricted Shares. If any dividends or distributions are paid
in the form of Common Stock, such Common Stock shall be subject to the same
restrictions as the Restricted Shares with respect to which they were paid.
Grantee agrees to deliver to the Company any certificates representing stock or
other securities which Grantee may receive during the Restriction Period with
respect to Restricted Shares (together with a stock power endorsed in blank by
Grantee).

 

–2–



--------------------------------------------------------------------------------

2.7 Adjustments in Authorized Shares and Outstanding Common Stock. In the event
of any change in the corporate structure of the Company affecting the Common
Stock, including a merger, reorganization, consolidation, liquidation,
recapitalization, reclassification, redesignation, stock dividend, other
distribution other than ordinary cash dividends, stock split, reverse stock
split, spin off, combination, repurchase or exchange of shares or issuance of
warrants or rights to purchase shares or other securities, or other change in
corporate structure affecting the Common Stock, the Company shall adjust the
number and type of shares of Common Stock subject to this Agreement in such a
manner as the Company, in its discretion, determines to be appropriate and
equitable to prevent dilution or enlargement of the rights of Grantee and to
preserve, without exceeding, the value of the grant hereunder; provided,
however, that the number of shares subject to this Agreement shall be a whole
number.

3. TAX PROVISIONS.

3.1 Section 83(b) Election. If Grantee timely elects, under section 83(b) of the
Internal Revenue Code of l986, as amended, to include the fair market value of
Restricted Shares on the date hereof in Grantee’s gross income for the current
taxable year, Grantee agrees to give prompt notice to the Company. The Company
shall have the right to retain and withhold the amount of taxes (if any)
required by any government to be withheld or otherwise deducted and paid with
respect to Restricted Shares.

3.2 Withholding. To the extent that the Company is required to withhold any
federal, state, local, foreign or other tax in connection with the Restricted
Shares pursuant to this Agreement, it shall be a condition to earning the award
that the Grantee make arrangements satisfactory to the Company for payment of
such taxes required to be withheld. The Committee may, in its sole discretion,
require the Grantee to satisfy such required withholding obligation by
surrendering to the Company a portion of the Shares earned by the Grantee under
this Agreement, and the Shares so surrendered by the Grantee shall be credited
against any such withholding obligation at the Fair Market Value of such Shares
on the date of surrender. In no event shall the Fair Market Value of the Shares
to be surrendered pursuant to this section to satisfy applicable withholding
taxes exceed the minimum amount of taxes required to be withheld or such other
amount that will not result in a negative accounting impact.

4. ENTIRE AGREEMENT; INCORPORATION OF PLAN. This Agreement is subject to the
terms and conditions of the Plan. This Agreement, Grantee’s Employment Agreement
and the Plan contain the entire agreement and understanding of the parties with
respect to the subject matter contained in this Agreement, and supersede all
prior written or oral communications, representations and negotiations in
respect to this Agreement. In the event of any inconsistency between the
provisions of this Agreement, Grantee’s Employment Agreement and the Plan, the
order of precedence shall be as follows: (1) Grantee’s Employment Agreement;
(2) the Plan; and (3) this Agreement. The Committee acting pursuant to the Plan,
as constituted from time to time, shall, except as expressly provided otherwise
in this Agreement, have the right to determine any questions which arise in
connection with the grant of the Restricted Shares. Grantee acknowledges the
receipt of a copy of the Plan which is hereby incorporated herein by reference
along with a copy of the Prospectus relating thereto, in each case prior to the
execution of this Agreement.

5. NO EMPLOYMENT CONTRACT. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company,
nor limit or affect

 

–3–



--------------------------------------------------------------------------------

in any manner the right of the Company to terminate the employment or adjust the
compensation of the Grantee.

6. RELATION TO OTHER BENEFITS. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company.

7. CAPTIONS. The captions and section headings used herein are for convenience
only, shall not be deemed to be part of this Agreement and shall not in any way
restrict or modify the context or substance of any section or paragraph of this
Agreement.

8. GOVERNING LAW.

8.1 The interpretation, performance, and enforcement of this Agreement,
including tort claims, shall be governed by the laws of the State of Ohio,
without giving effect to the principles of conflict of laws thereof.

8.2 Any party bringing a legal action or proceeding against another party
arising out of or relating to this Agreement may bring the legal action or
proceeding only in the United States District Court for the Southern District of
Ohio and any of the courts of the State of Ohio, in each case sitting in
Cincinnati, Ohio.

8.3 Each of the Company and the Grantee waives, to the fullest extent permitted
by law, (i) any objection which it may now or later have to the laying of venue
of any legal action or proceeding arising out of or relating to this Agreement
brought in any court of the State of Ohio sitting in Cincinnati, Ohio or the
United States District Court for the Southern District of Ohio sitting in
Cincinnati, Ohio, including, without limitation, a motion to dismiss on the
grounds of forum non conveniens or lack of subject matter jurisdiction; and
(ii) any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.

8.4 Each of the Company and the Grantee submits to the exclusive jurisdiction
(both personal and subject matter) of (i) the United States District Court for
the Southern District of Ohio sitting in Cincinnati, Ohio and its appellate
courts, and (ii) any court of the State of Ohio sitting in Cincinnati, Ohio and
its appellate courts, for the purposes of all legal actions and proceedings
arising out of or related to this Agreement.

9. BINDING EFFECT. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective executors, administrators,
heirs, successors and any permitted assigns.

10. AMENDMENT; MODIFICATION OR TERMINATION OF THE PLAN. The amendment,
modification or termination of the Plan shall not adversely affect Grantee’s
Restricted Shares without the written consent of Grantee.

 

–4–



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MULTI-COLOR CORPORATION By:

 

Title:

 

(“Company”)

 

(Signature of Grantee)

 

(Printed Name of Grantee)

 

–5–